Citation Nr: 0412790	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  01-08 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to basic eligibility for vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO denied entitlement to service connection for bilateral 
hearing loss.  

A July 2002 decision of the San Antonio, Texas, Vocational 
Rehabilitation and Employment Division (VRE) shows it was 
determined that the veteran was not eligible for further 
vocational rehabilitation and employment services.  

In September 2003, the veteran, with the assistance of his 
accredited representative, appeared at the San Antonio RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the claims file.  

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the Remand portion of this 
decision.  

That part of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Service connection has been granted for bilateral plantar 
fasciitis with pes planus, rated as 30 percent disabling; 
lumbosacral strain, rated as 10 percent disabling; residuals 
of a left ankle sprain, rated as 10 percent disabling; and 
bilateral chondromalacia, rated as noncompensable.  His 
current combined rating is 50 percent which has been in 
effect since January 17, 2002.  

2.  In July 2002, a VA counseling psychologist concluded that 
the veteran had overcome the effects of his impairment of 
employability through his employment, and no longer had an 
employment handicap.  

3.  The veteran's service-connected disabilities do not 
currently prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests; and 
he does not have an employment handicap.  

CONCLUSION OF LAW

The criteria for entitlement to an additional program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.40, 
21.51, 21.52 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) are 
relevant to Chapter 51 of Title 38 of the United States Code 
and, thus, do not apply in vocational rehabilitation benefits 
which are governed by Chapter 31.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  



Nevertheless, the Board feels compelled to point out that the 
record reflects that the veteran was provided with a copy of 
the appealed July 2002 decision, and was provided a Statement 
of the Case dated in March 2003.  These documents provided 
notification of the information and evidence necessary to 
substantiate this claim.  

The RO obtained the veteran's employment history, a VA 
counseling psychologist has reviewed the veteran's records, 
and provided him with a complete vocational evaluation.  The 
veteran testified at a videoconference hearing in San Antonio 
before the undersigned Veterans Law Judge in September 2003.  

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Criteria

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more, and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2003).  

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. 
§ 21.51(b) (2003).  

The term "impairment" is defined as a restriction on 
employability caused by disabilities, negative attitude 
towards the disabled, deficiencies in education and training, 
and other pertinent factors.  38 C.F.R. § 21.51(c) (2003).  

The law pertinently provides that an "employment handicap" 
does not exist when either the veteran's employability is not 
impaired, that is, when a veteran who is qualified for 
suitable employment does not obtain or maintain such 
employment for reasons within his/her control, or when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his/her pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii) (2003).


Factual Background

In this case, the veteran had previously been determined to 
have an impairment to employment, and his service-connected 
disabilities contributed to that impairment.  Consequently, 
in December 1999, he was found to be eligible for 
participation in a program of vocational rehabilitation under 
Chapter 31 of Title 38, United States Code.  

At the time this determination was made, his service-
connected disabilities included lumbosacral strain, rated as 
10 percent disabling; bilateral plantar fasciitis with pes 
planus, rated as 10 percent disabling; bilateral 
chondromalacia, rated as noncompensable; and residuals of a 
left ankle sprain, rated as noncompensable.  Hence, he met 
the requirement that his service-connected disabilities be 
rated at least 20 percent disabling in combination.  

After completing his vocational rehabilitation program, which 
included obtaining an Associate's degree in Network 
Administration from San Antonio College, the veteran obtained 
employment in his chosen field as a Network Technician.  
These facts are not in dispute.  

In May 2002, the veteran was informed that he had completed 
his vocational rehabilitation and education program and was 
declared rehabilitated because he had maintained employment 
for at least 60 days.  Shortly thereafter, he requested 
further education and training through a continued program of 
vocational rehabilitation.  

The veteran reported that he had recently been awarded 
increased compensation benefits for his service-connected 
disabilities.  (Currently, the veteran's service-connected 
disabilities have a combined 50 percent rating).  
Consequently, he believed he was entitled to additional 
education and training.  


Analysis

As noted above, under VA regulations when the veteran has 
overcome the effects of impairment of unemployability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment, VA must find that an 
"employment handicap," as VA defines such a handicap, does 
not exist.  

A review of the record shows that the veteran has overcome 
any employment handicap that may have been present, and an 
employment handicap no longer exists.  See 38 C.F.R. § 
21.51(f).  There is no evidence of record suggesting that he 
was denied employment due to any disability, lack of 
educational training, or as a result of an employer's 
negative attitude towards him because of his service-
connected disabilities (or any non-service-connected 
disabilities).  

In July 2002, a VA counseling psychologist reported that the 
veteran had been gainfully employed as a Network Technician 
since March 2002, and that he was earning $2,350 per month.  
Furthermore, the veteran acknowledged that he was fully 
capable of working in his present employment without 
aggravation of his disabilities.  Hence, the evidence shows 
that his disabilities do not interfere with his current 
career, and that he has overcome any impairment of 
employability that previously existed.  

While the Board appreciates the veteran's desire to further 
his education, vocational rehabilitation services are not 
warranted in the absence of a continuing employment handicap.  
The veteran's desire to pursue additional training cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  



In light of the foregoing, the Board concludes that the 
veteran's disabilities do not prevent him from obtaining or 
retaining employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has not been demonstrated as contemplated under 38 U.S.C.A. 
§ 3102 and 38 C.F.R. § 21.51.  

Accordingly, his claim for continued eligibility for basic 
entitlement to Chapter 31 vocational rehabilitation benefits 
must be denied.  


ORDER

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code, is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veteran Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  



The RO has not issued a VCAA notice letter to the veteran 
with respect to his claim of entitlement to service 
connection for bilateral hearing loss.

A review of the file reveals that in his November 2001 
substantive appeal pertaining to the issue of entitlement to 
service connection for bilateral hearing loss, the veteran 
requested that he be scheduled for a videoconference hearing 
at the San Antonio, Texas, RO before a Decision Review 
Officer.  In a January 17, 2002 statement, he requested the 
status of his November 2001 substantive appeal with regard to 
the request for a Decision Review Officer hearing.  

In another statement also submitted on January 17, 2002, the 
veteran waived consideration of additional evidence in favor 
of the Board.  This statement presumably related to his 
claims for increased ratings for his service-connected 
lumbosacral strain and bilateral plantar fasciitis with pes 
planus that were addressed in a March 2002 Board decision.  

Thereafter, in a January 2003 supplemental statement of the 
case, a Decision Review Officer continued the denial of the 
veteran's claim for service connection for bilateral hearing 
loss.  In the letter accompanying that supplemental statement 
of the case, the veteran was informed that his January 17, 
2002 statement was interpreted as a waiver of consideration 
by the office of local jurisdiction.  Therefore, a hearing 
before the Decision Review Officer was not scheduled.  If 
this was not the case, he was to inform the RO.  The veteran 
did not reply.  

Although the veteran did not reply to the letter accompanying 
the supplemental statement of the case, the Board finds that 
the RO incorrectly interpreted the veteran's statement as a 
withdrawal of his request for a Decision Review Officer 
hearing, despite the fact that he sent another statement on 
the same date inquiring as to the status of his request for 
such hearing.  Since the veteran's request for a hearing 
before a Decision Review Officer was not appropriately 
accomplished, the Board finds that a remand is required.  See 
38 C.F.R. §§ 3.103(c), 3.2600(c) (2003).  

It is basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 7104).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The representative at the RO should 
be given an opportunity to review the 
claims folder and submit a presentation 
on behalf of the appellant.

4.  After a reasonable period of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the VBA AMC should schedule 
the veteran for a videoconference hearing 
at the San Antonio, Texas, RO before a 
Decision Review Officer, and notify the 
veteran and his representative of the 
date and time of the hearing; a copy of 
such notice should be associated with the 
claims file.  

5.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

6.  After undertaking any development 
deemed essential after the hearing, 
including considering whether a VA 
examination is warranted, the VBA AMC 
should readjudicate the claim of 
entitlement service connection for 
bilateral hearing loss.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for bilateral hearing loss, and 
may result in a denial.  38 C.F.R. § 3.655 (2003).

.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



